Citation Nr: 1446631	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder, including mid and low back strain with positional kyphosis.

2.  Entitlement to service connection for a cervical spine disorder, to include on a secondary basis (previously characterized as a disability manifested by neck pain).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty, including from October 2005 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In September 2009, the Veteran received an informal hearing conference at the RO.

This matter was previously before the Board in January 2011.  At that time, the Board denied claims for service connection for bilateral hearing loss and a right hip disorder and remanded the current claims for further development.  In September 2012 and in March 2014, the Board again remanded these claims for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current back disorders started during a period of active service in 2005, and that his neck disorder developed secondary to the back disorder.  (August 2005 claim, October 2007 and November 2011 VA examinations).  He has alternatively claimed that while he had back pain prior to service, it was not as severe as currently, and was essentially aggravated by his service in Iraq.  (September 2009 Informal Hearing Conference).

1.  Law Regarding Pre-Existing Disabilities

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens. See VAOPGCPREC 3-2003.

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9. Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90. 

2.  Development Needed

Since the last remand, an August 2014 Report of General Information documents that the Veteran informed the  AOJ that he had recently joined the Marines and was shipping out to Afghanistan that month.  Given that since the last remand, the Veteran has joined the Marines and was planning on being deployed, there are likely additional service treatment records that have not been associated with the claims file and should be obtained.  As such, any unassociated service treatment records should be obtained.

Furthermore, the Board notes that a February 2011 VA print out shows that the Veteran was not an active patient with a VA Medical Center in Fargo, North Dakota.  Since that time, the Veteran also appears to have moved to Houston, Texas.  The AOJ should ensure that any unassociated VA medical records, if any exist, should be obtained and associated with the claims file.

Also, the Veteran should be given another opportunity to identify any non-VA healthcare provider who treated him for the claimed back disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

In the prior Board remands, the Board requested that the AOJ obtain an adequate VA examination.  The AOJ most recently attempted to obtain such an examination, and scheduled an examination in June 2014, which it informed the Veteran of in an April 2014 letter.  That letter was not returned as undeliverable.  

The Veteran failed to report for his June 2014 examination.  The AOJ subsequently attempted to contact the Veteran to determine why he failed to report, but was not able to reach him.  The Board notes that the Veteran has repeatedly failed to keep VA up to date with his contact information, which had also resulted in his failing to report for a March 2011 VA examination.  

Normally, failure to report to the scheduled examination, without good cause, may result in denial of the claim (as this claim, emanating from a claim for, and award of, service connection (an original claim) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. The Veteran has not provided any sort of explanation for why he did not appear for his examination.

However, as this matter is being remanded for additional development, the AOJ should provide the Veteran another opportunity to undergo a VA examination (if one is possible).  Even if a new VA examination is not possible, a new or addendum medical opinion should be obtained to the Veteran's claims.

As noted in prior remands, the Board found that the November 2011 VA examination had been inadequate for multiple reasons.  (1) There was a discrepancy between the findings of the October 2007 VA examiner (of chronic mid and low back strain and mild/early degenerative disc disease of the cervical spine) and the finding of the November 2011 VA examiner (of no lumbar, thoracic or cervical spine disabilities), without reconciliation of the different findings.  (2) The November 2011 VA examiner found that the evidence of record clearly and unmistakably showed that the appellant's low back, mid back and neck pain existed prior to service.  However, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  (3)  The VA examiner did not provide complete explanations for his opinions.  Full explanations addressing the above discrepancies should be provided in the new VA opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any unassociated service treatment records, including records from the Veteran's current service with the Marines.

2.  The AOJ should obtain any unassociated VA treatment records (if any exist), including from the Fargo and Houston VA Medical Centers.  All reasonable attempts should be made to obtain such records (if they exist), consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his lumbar and/or cervical spine.  After securing any necessary authorization(s) from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

4.  After all records and/or responses received from have been associated with the claims file, the AOJ should schedule the Veteran for a VA examination.  If such an examination is not possible, return the claims file to the November 2011 VA examiner.  If the November 2011 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  

The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

Following a review of the electronic claims files -  which includes private treatment records (such as chiropractor records from October 2004 to August 2007) and service treatment records (including those from his most recent period of service) - the VA medical opinion provider should offer an opinion on the following:

(a)  Does the Veteran currently have a (i) cervical and/or (ii) lumbar disorder?  If so, please note the diagnosed disorder(s).

If possible, the VA medical opinion provider should reconcile, the findings of the prior VA examiners - including the findings by the August 2007 VA examiner (of mild degenerative disc disease of the cervical spine and chronic mid and low back strain) and the negative findings of the November 2011 VA examiner.  If reconciliation is not possible, the VA medical opinion provider should explain how he/she reached his/her opinion as to the current diagnosis.

(b) For all lumbar and/or cervical spine disorder(s), the VA medical opinion provider should opine whether there is clear and unmistakable evidence that the each disorder(s) pre-existed service. 

The VA medical opinion provider should consider the Veteran's reports (A) of riding on uneven roads while serving as a gunner on a Humvee, (B) of carrying heavy gear and (C) of his pain starting during basic training.  

(i) If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did NOT undergo an increase in the underlying pathology during service.  Was the pre-existing condition aggravated by service (permanent worsened beyond that due to the natural disease process)?  

(ii) If there is NO clear and unmistakable evidence that any current cervical and/or lumbar spine disorder(s) pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder(s) is directly related to service.  

(c)  If a lumbar spine disorder is found to have been caused or aggravated by service, is it at least as likely as not that such disorder caused or aggravated any cervical spine disorder?  

If the examiner finds that any cervical spine disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record (October 2007 and November 2011).  An explanation of why the November 2011 VA examination had not been legally adequate is in the body of the REMAND.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



